IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


CHARLES J. BETTERS, BET-TECH    : No. 17 WAL 2019
INTERNATIONAL, INC., C.J. BETTERS
                                :
CORPORATION, C.J. BETTERS REAL  :
ESTATE CORPORATION, BETTERS     : Petition for Allowance of Appeal from
REAL ESTATE HOLDINGS, L.P.,     : the Order of the Commonwealth Court
BARCLAY HILLS BUILDERS, LLC.,   :
VILLAGE SHOPS I, L.P., VILLAGE  :
SHOPS II, L.P., ALIQUIPPA TIN MILL,
                                :
L.P., MIDLAND L.P., BRODHEAD    :
NORTH ASSOCIATES, L.P.          :
                                :
                                :
           v.                   :
                                :
                                :
BEAVER COUNTY AND TONY AMADIO, :
DANIEL C. CAMP III, AND SANDIE  :
EGLEY, BEAVER COUNTY            :
COMMISSIONERS, AND KEVIN J.     :
MCILWAIN, CHIEF ASSESSOR        :
GREENE TOWNSHIP BOARD OF        :
SUPERVISORS, HOPEWELL           :
TOWNSHIP BOARD OF               :
COMMISSIONERS, AND POTTER       :
TOWNSHIP BOARD OF SUPERVISORS :
                                :
                                :
PETITION OF: BEAVER COUNTY AND  :
TONY AMADIO, DANIEL C. CAMP III :
AND SANDIE EGLEY, BEAVER COUNTY :
COMMISSIONERS, AND KEVIN J.     :
MCILWAIN, CHIEF ASSESSOR        :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.